DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20, filed 14 December 2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 101 rejections have been withdrawn due to Applicant’s amendments.  
The Double Patenting rejections are maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of copending Application No. 15/891,110 (reference application). 
AN 16/859891
US 10,635,274
one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
A computer-implemented method, comprising:

receiving, from an image capture device (ICD), images of immediate surroundings proximate to an individual operator;

generating a map of an environment in which the individual operator is located based at least on the images of the immediate surroundings;
receiving a plurality of images corresponding to a plurality of plants respectively, 
receiving additional images depicting an identified plant or an identified artifact, 
wherein at least one of the received plurality of images is an image of interest containing an identified plant and an identified artifact,
wherein at least one of the additional images is an image of interest associated with an identified issue of the identified plant or the identified artifact;

identifying a course of action associated with the identified issue from a solutions table to resolve the identified issue, wherein the course of action comprises one or more tasks;
wherein the image of interest is associated with an identified issue of ranked issue records associated with the identified plant corresponding to the identified artifact,

displaying the image of interest along with the identified issue, wherein the identified issue is based at least on an analysis of the identified artifact
displaying the one or more tasks on an augmented reality device selected from a plurality of augmented reality devices based at least on the individual operator associated with the selected augmented reality device;

associating the one or more tasks with at least one graphical indicia that is displayed on the selected augmented reality device, wherein the selected augmented reality device comprises the ICD;

receiving a notification from the selected augmented reality device that the one or more tasks is complete;

in response to the notification, determining whether the identified issue is resolved; and

if the identified issue is not resolved, generating an alternate course of action, wherein the alternate course of action includes one or more new tasks, and displaying the one or more new tasks on the selected augmented reality device, wherein the one or more new tasks can be associated with the at least one graphical indicia.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 16 of copending Application No. 15/891,110 anticipates claims 1, 10, and 16.  Application No. 15/891,110 does not expressly disclose an identified issue of ranked issue records associated with the identified plant corresponding to the identified artifact.  Miresmailli the user can click on a dot and the location of the plant is more precisely identified, and a description of the problem and an indication of the probability of the problem is displayed, as shown in the lower right quadrant, for example, a plant at post 11, in row 3 of bay 14B in phase I of the greenhouse is indicated as having a high probability that it is suffering from a sucking pest infestation and a lower probability that the problem is a bacterial disease (paragraph 106).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the system of Application No. 15/891,110 to display a probability of what the list of identified problems are for a selected plant with an artifact.  One would be motivated to do so because this would help assist the user to identify the likely issue with the particular plant.  


Claims 1, 10, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 18 of U.S. Patent No. 10,635,274. 
AN 16/859891
U.S. Patent No. 10,635,274
one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
A method to evaluate detected anomalies of a plant, comprising: under control of one or more processors: 
receiving a plurality of images corresponding to a plurality of plants respectively, 
receiving a plurality of images corresponding to a plurality of plants respectively, 
wherein at least one of the received plurality of images is an image of interest containing an identified plant and an identified artifact,
wherein at individual image of the plurality of images includes an identified plant and an identified artifact; 
wherein the image of interest is associated with an identified issue of ranked issue records associated with the identified plant corresponding to the identified artifact,
analyzing, via an image processing method, the individual image to generate an issue record associated with the identified plant, the issue record including an identified issue that corresponds to the identified artifact of the identified plant;
displaying the image of interest along with the identified issue, wherein the identified issue is based at least on an analysis of the identified artifact
displaying the individual image along with the identified issue, wherein the identified issue is based on an analysis of the identified artifact;

identifying and dispatching a remedial course of action that is associated with the identified issue; 

receiving, a notification that indicates a performance of the remedial course of action; and

retrieving, a first instance of the individual image at a point in time prior to the performance of the remedial course of action and a second instance of the individual image at a second point in time after the 

dynamically verifying, via a general trend analysis method and a sequential analysis method, the performance of the remedial course of action based at least in part on the first instance of the individual image and the second instance of the individual image, wherein verifying the performance of the remedial course of action occurs without manual user input.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, and 18 of U.S. Patent No. 10,635,274 anticipates claims 1, 10, and 16.  U.S. Patent No. 10,635,274 does not expressly disclose an identified issue of ranked issue records associated with the identified plant corresponding to the identified artifact.  Miresmailli the user can click on a dot and the location of the plant is more precisely identified, and a description of the problem and an indication of the probability of the problem is displayed, as shown in the lower right quadrant, for example, a plant at post 11, in row 3 of bay 14B in phase I of the greenhouse is indicated as having a high probability that it is suffering from a sucking pest infestation and a lower probability that the problem is a bacterial disease (paragraph 106).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the system of U.S. Patent No. 10,635,274 to display a probability of what the list of identified problems are for a selected plant with an artifact.  One would be motivated to do so because this would help assist the user to identify the likely issue with the particular plant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 10 – 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877).  

receiving a plurality of images corresponding to a plurality of plants respectively (paragraph 21: the diagnostic characteristic data refers to judgment conditions corresponding to plant abnormalities obtained after directly analysis on the plant or images captured by photographing the plants, such conditions may be text data describing plant abnormalities, or media images used for judging plant abnormalities), 
wherein at least one of the received plurality of images is an image of interest containing an identified plant and an identified artifact (paragraph 20: the plant symptom data at least includes a variety of plant data such as plant species, parts, appearance characteristics, growth conditions, and disease aspects; paragraph 62: the user can use the operation interface 140 to input or draw the plant part data to be analyzed by depicting lines; paragraph 56: when analyzing the plant image data, the processing unit 130 may use various image identification technologies at present to analyze disease analysis types and disease ranges; paragraph 57: the processing unit 130 may use two identical or different tone processing technologies to analyze the plant image data, so as to obtain plant part image data from the plant image data and obtain symptom region image data from the plant part image data, and use the symptom characteristic data in the storage unit 110 to analyze the symptom region image data).  
Lin does not expressly disclose wherein the image of interest is associated with an identified issue of ranked issue records associated with the identified plant corresponding to the identified artifact, however Lin does disclose the processing unit 130 may output 
Lin teaches displaying the image of interest along with the identified issue, wherein the identified issue is based at least on an analysis of the identified artifact (Figure 3).  

Regarding dependent claim 2, Lin teaches wherein the acts further comprise: receiving a user interface gesture to modify the displaying of the image of interest (paragraph 62: the user can use the operation interface 140 to input or draw the plant part data to be analyzed by depicting lines); and displaying an additional image of interest responsive to the receiving of the user interface gesture (paragraph 63: the processing unit 130 judges that the leaf part is the part to be selected for analysis; paragraph 64: the processing unit 130 may output possibility of establishment of each diagnostic characteristic data for the user to make selection).  



Regarding dependent claim 5, Lin teaches receiving annotations associated with the image of interest; and displaying the image of interest with the annotations (paragraph 21: the diagnostic characteristic data refers to judgement conditions corresponding to plant abnormalities obtained after directly analysis on the plant or images captured by photographing the plants, such conditions may be text data describing plant abnormalities, and image analysis conditions such as image color, appearance, shape, contour, and plant part curves).  

Regarding claims 10 and 16, claims 10 and 16 are similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claims 10 and 16.  Lin teaches a system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions (Claim 18).  

Regarding dependent claim 11, Lin teaches receiving a user interface gesture to modify the displaying of the image of interest (paragraph 62: the user can use the operation interface 140 to input or draw the plant part data to be analyzed by depicting lines); and displaying an 

Regarding dependent claim 12, Lin teaches wherein the image of interest is at least partially highlighted (paragraph 62: the user can use the operation interface 140 to input or draw the plant part data to be analyzed by depicting lines).  

Regarding dependent claim 13, Lin teaches wherein the image of interest is annotated (paragraph 21: the diagnostic characteristic data refers to judgement conditions corresponding to plant abnormalities obtained after directly analysis on the plant or images captured by photographing the plants, such conditions may be text data describing plant abnormalities, and image analysis conditions such as image color, appearance, shape, contour, and plant part curves).  

Regarding dependent claim 14, Lin teaches receiving a user interface gesture to modify the displaying of the image of interest (paragraph 62: the user can use the operation interface 140 to input or draw the plant part data to be analyzed by depicting lines); and displaying the image of interest and an additional image of interest responsive to the receiving of the user interface gesture (paragraph 63: the processing unit 130 judges that the leaf part is the part to be selected for analysis; paragraph 64: the processing unit 130 may output possibility of establishment of each diagnostic characteristic data for the user to make selection).  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877) and Shulman et al. (US 2014/0168412).  
Regarding dependent claim 3, Lin does not expressly disclose wherein the received user interface gesture is a selection of time, and wherein the additional image of interest corresponds to the selected time.  Shulman discloses an image of a certain plant is displayed with an option to compare various parameters of the plant versus a previous date (paragraph 57).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lin's system to allow a user to select and display different attributes of a plant of different time periods.  One would be motivated to do so because this would help to detect signs of disease on the plant or the health of the plant.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877) and Yamaguchi et al. (US 2018/0276504) and Shoemaker (US 2015/0185995).  
Regarding dependent claim 6, Lin does not expressly disclose wherein the displaying of the image of interest is based at least on one or more privileges associated with the image of interest.  Yamaguchi discloses image evaluation processing shared between portable terminal 4 and the server 5 by sharing the image to the server (paragraph 150 and Figure 19).  Shoemaker discloses a user sets sharing permissions on some content, such as photo, video, etc. (paragraph 30).  It would have been obvious for one of ordinary skill in the art at the time of the invention .  

Claims 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877) and Shulman et al. (US 2014/0168412) and Haller et al. (US 2018/0039261).  
Regarding dependent claim 7, Lin does not expressly disclose receiving telemetry corresponding to the identified plant and the identified artifact; and displaying a chart representing the telemetry over a time period.  Shulman discloses an image of a certain plant is displayed with an option to compare various parameters of the plant versus a previous date (paragraph 57).  Haller discloses diagrams of aggregated key performance indicators of particular plants over periods of timelines (paragraph 47).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lin's system to allow a user to select and display different attributes of a plant of different time periods over a timeline diagram of attributes of the specified plant.  One would be motivated to do so because this would help to detect signs of disease on the plant or the health of the plant.  

Regarding dependent claim 8, the combination of Lin’s, Shulman’s, and Haller’s systems teaches wherein the telemetry is based at least on the image of interest (Shulman, paragraph 57: an image of a certain plant is displayed with an option to compare various parameters of the 

Regarding dependent claim 9, the combination of Lin’s, Shulman’s, and Haller’s systems teaches displaying a report based at least on the telemetry over the time period (Shulman, paragraph 57: an image of a certain plant is displayed with an option to compare various parameters of the plant versus a previous date; Haller, paragraph 47: diagrams of aggregated key performance indicators of particular plants over periods of timelines).  

Claims 15 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877) and Workman et al. (US 2017/0286772).  
Regarding dependent claim 15, Lin does not expressly disclose wherein the image of interest corresponds to a first date time stamp and the additional image of interest corresponds to a second date time stamp.  Workman discloses an image of one leaf can be compared with a historical image, an image of another leaf on the same plant, or a database of similar plants to determine if the leaf shows signs of disease (paragraph 73).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lin's system to compare historical images of a plant with a current image of the same plant.  One would be motivated to do so because this would help to detect signs of disease on the plant.  



Regarding dependent claim 19, Lin teaches wherein the object recognition analysis comprises a static analysis (paragraph 21: the diagnostic characteristic data refers to judgment conditions corresponding to plant abnormalities obtained after directly analysis on the plant or images captured by photographing the plants, such conditions may be text data describing plant abnormalities, or media images used for judging plant abnormalities).  

Regarding dependent claim 20, the combination of Lin’s and Workman’s systems teaches wherein the object recognition analysis comprises a sequential analysis (Workman, paragraph 73: an image of one leaf can be compared with a historical image, an image of another leaf on the same plant, or a database of similar plants to determine if the leaf shows signs of disease).  

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0131867) in view of Miresmailli et al. (US 2017/0030877) and Shulman et al. (US 2014/0168412) and Sutton (US 2016/0216245).  
Regarding dependent claim 17, Lin does not expressly disclose receiving a user interface gesture to modify the displaying of the image of interest; and displaying the image of interest corresponding to a first date time stamp and an additional image of interest corresponding to a second date time stamp responsive to the receiving of the user interface gesture.  Shulman discloses an image of a certain plant is displayed with an option to compare various parameters of the plant versus a previous date (paragraph 57) and images of the same plant are taken during subsequent passes though the vineyard can show changes over time such as growth rates and additional information (paragraph 39).  Sutton discloses displaying images of the same plants at different time periods (Figure 7).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lin's system to allow a user to select and display different attributes of a plant of different time periods, including displaying side-by-side images of the same plant at different time periods.  One would be motivated to do so because this would help to detect signs of disease on the plant or the health of the plant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612